Citation Nr: 0638503	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  01-03 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a shell fragment wound of the left forearm, with 
carpal tunnel syndrome and scars.

3.  Entitlement to an initial rating in excess of 10 percent 
for shell fragment wound scars of the left upper extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel
INTRODUCTION

The veteran had active duty from January 1966 to November 
1970, March 1988 to September 1988 and from February 1991 to 
January 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This matter was previously before the Board and was 
remanded in September 2003.  

The veteran was granted a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU), and subsequently a total combined 
scheduler rating.  Thus, he has been in receipt of a 100 
percent rating since May 10, 2000.  However, the 100 percent 
rating is a matter separate from the adjudication of 
schedular and extraschedular rating claims.  Even if a TDIU 
or 100 percent scheduler rating is awarded, the veteran is 
still entitled to fair adjudication of those other claims.  
See, e.g., Colayong v. West, 12 Vet. App. 524, 537 (1999).


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is productive of 
nightmares, sleep impairments, flashbacks, withdrawal/social 
isolation, anger, and irritability, consistent with 
occupational and social impairment with deficiencies in most 
areas; it is not productive of total occupational and social 
impairment 

2.  The veteran's service-connected shell fragment wound of 
the left forearm is manifested by carpal tunnel syndrome with 
no more than mild incomplete paralysis. 

3.  The veteran's service-connected shell fragment wound 
scars of the left forearm are superficial and well healed, 
relatively small in size and not unstable; they are 
asymptomatic, aside from one scar that is tender to 
palpation.  

CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 70 percent for service-connected PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.7, 4.71(a), Diagnostic Code 9411 (2006).

2.  The criteria for entitlement to a disability rating in 
excess of 10 percent for residuals of a shell fragment wound 
of the left forearm, with carpal tunnel syndrome, (other than 
scars) have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Code 8515 
(2006).

3.  The criteria for entitlement to a disability rating in 
excess of 10 percent for shell fragment wound scars of the 
left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic 
Codes 7803-7805 (2002); Diagnostic Codes 7801-7804 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA issued final rules to amend adjudication 
regulations to implement the provisions of the VCAA.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) (2005).  The 
intended effect of the regulation is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the veteran subsequent 
to the initial denial of the veteran's claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), reversed on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  Moreover, following the November 
2000 rating decision noted above, the issues on appeal were 
readjudicated by the RO.  See April 2006 supplemental 
statement of the case.  See also Prickett v. Nicholson, 20 
Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and 
readjudicating the claim in the form of an SOC to cure timing 
of notification defect). 

In order to be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  The 
latter" fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).

VA has fulfilled its duty to notify the appellant in this 
case.  In the April 2004, December 2004 and April 2006 
letters, VA informed the veteran of the applicable laws and 
regulations, including applicable provisions of the VCAA, the 
evidence needed to substantiate the claims, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  In the letters, 
VA informed the veteran that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from identified private health 
care providers.  The letters also directed the veteran to 
tell the VA about any additional information or evidence that 
he wanted the VA to try to get for him in relation to his 
case and the April and December 2004 letters explicitly 
directed the veteran to send any pertinent evidence he had in 
his possession.  The Board finds that these letters fulfill 
VA's duties to notify the veteran.

Through the April and December 2004 and April 2006 letters 
noted above, the veteran was notified of the evidence needed 
to substantiate his claim and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Id; see also Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005) (outlining VCAA notice requirements); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (reversed on 
other grounds No. 05-7157 (Fed. Cir.  Apr. 5, 2006)).   

The Board also notes that, during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 484, 486 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.   

In April 2006, VA sent the veteran a letter which complied 
with the requirement of Dingess in that it informed the 
veteran of the criteria necessary to establish disability 
ratings and effective dates in the event that service 
connection was established for his disabilities.

It is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  See Mayfield, supra (due process 
concerns with respect to VCAA notice must be pled with 
specificity).  See also Overton v. Nicholson, No. 02-1814 
(U.S. Vet. App. September 22, 2006).

The Board also finds that all necessary assistance has been 
provided to the veteran.  The RO has made numerous attempts 
to assist the veteran in obtaining the evidence necessary to 
substantiate his claim, including obtaining medical records 
identified by the veteran.  The record includes service 
medical records, private medical records, and VA medical 
records.  Additionally, the veteran has been provided VA 
examinations with clinical and physical findings adequate for 
rating purposes.  As such, the Board finds that the record as 
it stands includes sufficient competent evidence to decide 
this claim.  See 38 C.F.R. § 3.159(c)(4).  The Board again 
emphasizes that no additional pertinent evidence has been 
identified by the veteran as relevant to this issue.  Under 
these circumstances, the Board finds no further action is 
necessary to assist the veteran with the claim.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).
Law and Regulations

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  When a veteran is 
appealing the original assignment of a disability rating 
following an award of service connection, the severity of his 
service-connected disability is to be considered during the 
entire period from the initial assignment of the rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  
Nevertheless, when a diagnostic code is not predicated on 
lost range of motion, sections 4.40 and 4.45 do not apply.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996) (holding that 
Diagnostic Code 5257 in not predicated on loss of range of 
motion and thus 38 C.F.R  §§ 4.40, 4.45 do not apply).  Also, 
a finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

PTSD

Under Diagnostic Code 9411, a 70 percent evaluation is 
assigned for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  A 100 percent schedular 
rating is warranted when there is total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relative, own occupation or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p. 32].

GAF scores form 51 to 60 represent moderate symptoms, such as 
flat affect and circumstantial speech, and occasional panic 
attacks, or moderate difficulty in social, occupational, or 
school function (such as few friends, conflicts with peers or 
co-workers).  GAF scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e. g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 (incorporating 
by reference the VA's adoption of the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), for rating purposes).

The record shows that the veteran underwent a VA psychiatric 
examination in August 2000.  The veteran reported symptoms of 
withdrawal and sleep disturbance, nightmares, anger, periodic 
flashbacks, and intrusive thoughts.  The veteran stated that 
he had just started a new job as a project manager and he 
reported that he had worked a lot of jobs, such as property 
manager, an electronics person and as a general manager.  The 
veteran reported that he currently had a girlfriend and that 
he had "reasonably good" relationships with two adult 
children.  

On mental status examination, the veteran was pleasant and 
cooperative and oriented times three.  He denied 
hallucinations, delusions, or other signs of psychosis.  His 
judgment was intact, but his affect seemed somewhat agitated 
and anxious.  The examiner noted that the veteran's PTSD 
appeared to have affected him in terms of alcohol and drug 
abuse, difficulty in maintaining marriages, difficulty in 
getting along with people at work and increasing feelings of 
anger and rage.  The examiner assigned a GAF score of 55.

January and April 2001 letters from the San Jose Vets Center 
note that the veteran's PTSD symptoms negatively impact his 
life, impacting both personal relationships and employment 
situations.  The author of the letters stated that the 
veteran "has never been able to maintain steady employment" 
because of his PTSD symptoms and that he experiences distrust 
of others, difficulty with authority, intrusive thoughts, 
anger and a flattened affect.  The author stated that the 
veteran had a GAF score of 35.

A May 2002 VA psychiatric examination report reflects that 
the veteran reported no psychiatric hospitalizations or 
medication.  The veteran reported nightmares occurring about 
twice a week, poor sleep, chronic irritability, anger, 
distressing memories, moodiness, and verbal outbursts.  He 
stated that he avoided people and he reported that he last 
worked in October 2000.  The veteran reported that he had a 
live-in girlfriend and a couple of friends.  He reported that 
he had been divorced four times.  He also reported that he 
got along "ok" with his two grown children.  The veteran 
stated that he liked to read in his leisure time.  He denied 
any history of suicide attempts.  On examination, the veteran 
had no delusions and he denied hallucinations.  His eye 
contact was limited and he was noticeably irritable.  He 
denied any suicidal or homicidal thoughts, ideations, plans 
or intent.  He adequately maintained his personal hygiene and 
other basic activities of daily living.  The veteran was 
oriented to time, person and place, but he exhibited 
intermittent short-term forgetfulness.  He denied any 
obsessive or ritualistic behavior and his speech was 
coherent, logical and goal-directed.  The veteran denied 
panic attacks but stated that he got into arguments easily 
and had trouble sleeping.  The examiner noted that the 
veteran was withdrawn from society and had poor tolerance to 
stress.  The examiner stated that the veteran's PTSD symptoms 
were memories, nightmares, symptoms of hyperarousal, and 
emotional and social withdrawal.  The examiner assigned a GAF 
score of 46 to 50.

Based on a review of the record the Board finds that the 
veteran's PTSD symptoms, while productive of significant 
inadaptability, do not reach the level of impairment 
contemplated by a 100 percent rating.  Thus, the Board finds 
that the 70 percent rating assigned by the RO is proper.  The 
veteran does suffer from nightmares, sleep impairments, 
flashbacks, withdrawal/social isolation, anger, and 
irritability.  However, there is no indication of 
disorientation to time or place, illogical thought or speech, 
hallucinations, delusions, suicidal thoughts, or severe 
memory loss to warrant a 100 percent disability rating.  
Additionally, the veteran reports that he has relationships 
with a female companion, his two grown children, and some 
friends, and he enjoys reading in his leisure time.  

The Board is cognizant of the fact that symptoms recited in 
the criteria in the rating schedule for evaluating mental 
disorders are "not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).   In adjudicating a claim for an increased 
rating, the adjudicator must consider all symptoms of a 
claimant's service-connected mental condition that affect the 
level of occupational or social impairment. I d. at 443.  
However, in this case, in addition to not having the symptoms 
listed as illustrative of a 100 percent rating, the average 
of the veteran's GAF scores of 55, 35, and from 46 to 50 
reported in recent years is also not indicative of total 
functional impairment within the meaning of 38 C.F.R. § 
4.130, Code 9411. Carpenter, supra; Richard, supra.  

There is no question that the veteran's PTSD results in 
severe impairment, both socially and occupationally.  
However, the current 70 percent rating contemplates 
significant psychiatric disability.  In view of the 
psychiatric findings and GAF scores in recent years, the 
Board must find that the preponderance of the evidence is 
against a finding that the schedular criteria for a 100 
percent rating are met.  

Left Upper Extremity

The service medical records show that the veteran sustained 
shell fragment wounds to the left forearm.  Upon the first 
post-service VA examination in December 1971, it was noted 
that he was right-handed.  Physical examination of the left 
forearm
revealed a scar about 1and 1/2 inches below the antecubital 
line, measuring about 1 x 1/4t at the widest point, and a small 
scar on the hypothenar eminence of the left hand, about 1/2 x 
1/8th inches.  It was also noted that the veteran had a 
tattoo in the left upper arm that was removed because he was 
struck the area, with the scar measuring about 4 and 1/2 x 1 
and 1/2 inches.  The pertinent diagnosis was recorded as 
superficial wounds of the left arm, left forearm and left 
(minor) hand, all of which were minor in size, residual of 
metal and glass in situ.  The examiner added that the 
function of the left upper extremity was completely intact 
orthopedically with the ulnar, radial and medial nerves.

The record reveals that the veteran's residuals of a shell 
fragment wound of the left forearm with carpal tunnel 
syndrome (other than scars) are currently rated as 10 percent 
disabling under Diagnostic Code 8515, pertaining to paralysis 
of the median nerve.  Incomplete paralysis of the median 
nerve (minor) warrants a 10 percent evaluation if minor, a 20 
percent evaluation if moderate and a 40 percent evaluation if 
severe.  38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8515.  The 
Board notes that words such as "moderate" and "severe" are 
not defined in the VA Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use 
of terminology such as "moderate" or "severe" by VA 
examiners or other physicians, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.

An August 2000 VA examination report showed that the veteran 
reported sustaining wounds to his left forearm proximally and 
distally as well as the volar surface of his wrist.  He 
complained of numbness in his fingers, pain in his thumb and 
index finger and decreased strength of his left hand.  The 
examination report noted that the veteran had undergone 
surgery earlier in 2000.  On physical examination, the 
anterior surface of the veteran's forearm exhibited two 
scars.  One was 4 cm. in length, barely visible and 
nondeforming.  The other one was 3 cm. in length, well-healed 
and nondeforming.  There was an additional scar on the wrist 
which was also well-healed and nondeforming and nontender.  
The wrist range of motion was normal with 70 degrees of 
flexion and dorsiflexion, 10 degrees of radial deviation and 
20 degrees of ulnar deviation.  Hand and finger strength were 
diminished to four out of five.  Forced flexion of both 
wrists revealed numbness of the fingers in the left digit 
only.  There was an additional scar on the anterior surface 
of the left wrist which was 1 cm. in length and nondeforming.  
The diagnosis was multiple shrapnel injuries of the left 
forearm with carpal tunnel syndrome of the left wrist.  The 
examiner stated that the veteran's carpal tunnel syndrome in 
the left wrist was aggravated by the shrapnel wounds.  The 
examiner added that the weakness in the veteran's left hand 
and pain in his fingers was also due to degenerative disc 
disease of the cervical spine.

A May 2002 VA examination report notes that the veteran had 
an EMG and nerve conduction study done in November of 2000 
with abnormal results.  The veteran stated that he has pain 
and numbness in his left forearm and hand and difficulty with 
gripping objects.  Sensory examination revealed diminished 
pin sensation of the left forearm and left palm of his hand.  
There was positive Tinel's sign over the left wrist.  The 
diagnosis was carpal tunnel syndrome and residuals of 
shrapnel wounds in the left forearm.

An additional VA examination report from May 2002 shows that 
one of the veteran's scars on his left upper extremity was 
tender.  The veteran complained of continued pain in his left 
wrist.  

A February 2003 nerve conduction study showed left median 
motor study with prolonged DML and slowing of nerve 
conduction velocity with normal amplitude and left ulnar 
study with borderline high normal DML and normal amplitude.  
There was normal EMG of the muscles.  The studies confirmed 
carpal tunnel syndrome of the left wrist.

After a thorough review of the evidence of record, the Board 
finds that the veteran's left wrist carpal tunnel syndrome is 
productive of no more than mild paralysis.  The Board 
acknowledges the veteran's subjective complaints of pain and 
difficulty with use (such as gripping objects).  However, 
aside from the fact that the one of the VA examiners 
attributed some of the neurological impairment of the left 
wrist and hand region to degenerative disc disease of the 
cervical spine, upon objective examination in 2000 and 2002, 
no limitation of motion was found and only mild decreased 
grip strength (four on a scale of five) was noted, with some 
abnormal sensory function (numbness and diminished pin 
sensation).  The medical evidence shows no more than mild 
paralysis as a result of the neuropathy.  Accordingly, a 
rating in excess of 10 percent is not warranted under 
Diagnostic Code 8515.  

The Board has considered whether a higher rating is warranted 
under the criteria for rating orthopedic or muscle injuries.  
.38 C.F.R. §§ 4.56 and 4.71a, Diagnostic Code 5215.  The 
first post-service examination showed only superficial scars 
with no indication of muscle damage or limitation of motion 
of the left wrist.  Upon consideration of that examination 
and the subsequent clinical findings in the record, the Board 
finds that the preponderance of the medical evidence is 
against a higher or separate rating based upon muscle injury 
or limitation of motion of the wrist.  There is no medical 
evidence to show that the veteran has additional limitation 
of motion of the left wrist due to pain or flare-ups of pain, 
supported by objective findings, to a degree that would 
support a higher rating, nor is there competent evidence to 
show such additional functional impairment as the result of 
weakness, fatigue, incoordination or any other symptom or 
physical finding.  38 C.F.R. §§ 4.40, 4.45, and 38 C.F.R. 
§ 4.59, and DeLuca, 8 Vet. App. 202. 

Left Upper Extremity Shell Fragment Wound Scars

The RO has assigned a separate 10 percent disability rating 
for a tender scar on the veteran's left upper extremity.  The 
regulations pertaining to evaluating disabilities of the skin 
were revised effective on August 30, 2002.  See 67 Fed. Reg. 
49590, 49596 (July 31, 2002).  When amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded.  38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997); VAOPGCPREC 3-2000.  Therefore, as the 
set of amendments discussed below has a specified effective 
date without provision for retroactive application, they may 
not be applied prior to its effective date.  The Board finds 
nothing in the cited legal authority that precludes 
consideration of the former rating criteria throughout the 
appeal period (see VAOPGCPREC 3-2000) and such an 
interpretation is only advantageous to the veteran. 


The 10 percent rating assigned under 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (1997-2002) contemplates exfoliation, 
exudation, or itching on an exposed surface or extensive 
area.  A 30 percent evaluation required constant exudation or 
itching, extensive lesions, or marked disfigurement while a 
50 percent evaluation required ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant disfigurement.  
Id.

Prior to August 30, 2002, superficial, and poorly nourished 
scars with repeated ulceration were rated under 38 C.F.R. § 
4.118, Diagnostic Code 7803, with 10 percent equaling the 
maximum possible rating.

Prior to August 30, 2002, superficial scars that were tender 
and painful on objective demonstration were rated under 38 
C.F.R. § 4.118, Diagnostic Code 7804, with 10 percent 
equaling the maximum possible rating.

All other scars were rated on the basis of limitation of 
motion of the affected part. 38 C.F.R. § 4.118, Diagnostic 
Code 7805.

Effective August 30, 2002, 38 C.F.R. § 4.118, Diagnostic Code 
7801 pertains to all scars (other than on the head, face, or 
neck) which are deep or cause limited motion. Pursuant to 
Diagnostic Code 7801, such a scar or scars warrants a 10 
percent disability evaluation when it involves an area or 
areas exceeding 6 square inches (39 square centimeters).  A 
20 percent disability evaluation is warranted for when it 
involves an area or areas exceeding 12 square inches (77 
square centimeters).  A 30 percent disability evaluation is 
warranted when it involves an area or areas exceeding 72 
square inches (465 square centimeters).  A 40 percent 
evaluation is warranted when it involves an area or areas 
exceeding 144 square inches (929 square centimeters).

Effective August 30, 2002, a 10 percent rating is warranted 
when the veteran has a scar (not on the head, face, or neck) 
that is superficial and does not cause limitation of motion 
if the scar has an area exceeding 144 square inches (929 sq. 
cm.).  38 C.F.R. § 4.118, Diagnostic Code 7802 (2006).

The existence of a superficial, unstable scar (one where 
there is frequent loss of covering of skin over the scar) 
warrants a 10 percent rating, which is the maximum. 38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (2006).

The existence of a superficial scar (not associated with 
underlying soft tissue damage) that is painful on examination 
warrants a 10 percent rating, which is the maximum.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2006).

Although the May 2002 VA examination showed tenderness of one 
of the shell fragment wound scar on palpation, the current 10 
percent rating takes this into account.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (before and from August 30, 2002).  
There is no evidence of exudation or constant itching, 
extensive lesions, or marked disfigurement to warrant a 
higher or separate compensable rating under Code 7806 of the 
old criteria.  Further, the examination reports demonstrate 
that none of the veteran's scars exceed 12 square inches (77 
sq. cm.) to warrant a higher disability rating under the 
current version of Code 7801.  There is no indication of an 
unstable scar or secondary ulceration and the only evidence 
of functional impairment is neurological in nature and 
considered under Diagnostic Code 8515.  In sum, there is no 
basis to find a higher rating is warranted for the shell 
fragment wound scar of the left upper extremity rated 10 
percent or a separate compensable rating for any of the other 
scars under the old or current for rating scars or skin 
disorders.  

Conclusion

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b); see also, generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's PTSD or residuals of 
a shell fragment wound of the left forearm, which would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to a disability rating in excess of 70 percent 
for PTSD is not warranted. 

Entitlement to a disability rating in excess of 10 percent 
for residuals of shell fragment wounds of the left forearm 
(other than scars), with carpal tunnel syndrome, is not 
warranted.

Entitlement to a disability rating in excess of 10 percent 
for residuals of shell fragment wound scars of the left 
forearm is not warranted.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


